DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 5/6/2022 has been received and considered. In the response, Applicant amended claims 1 - 10. Therefore, claims 1 – 10 are pending. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maharbiz et al. (US Pub. No. 2012/0052934 A1).
As per claim 1, Maharbiz et al. discloses an interactive board game system composed of game equipment (see Fig.1F and 1G), wherein the system further comprises a board game management device (PL) having a touch screen (Ec) (see [0076] – [0077]) comprising a plurality of antennas (see [0078]), each item of game equipment comprises at least one radio-identification tag (each game piece has a RFID tag, see Fig. 2E and 2F and [0078]) that is activated by an antenna of the board game management device when the equipment is in a zone comprising the antenna and which in response delivers a signal received by the antenna and transferred to the board game management device (see Fig. 22 and [0110]) and the board game management device comprises a means for displaying information intended for the players of the board game that changes according to the placement of the game equipment on the screen or in the vicinity of the antennas (see [0122]); wherein the board game management device (PL) further comprises a plurality of antennas disposed at the periphery of the board game management device in order to identify the game equipment, during the game, facing at least one antenna disposed at the periphery of the board game management device (see [0078] and [0147]). 
As per claim 2, Maharbiz et al. discloses wherein the equipment comprises at least one dice and in that a radio-identification tag is disposed on each face of the dice, each radio-identification tag identifying the face of the dice (see [0064], [0066] and [0078]). 
As per claim 3, Maharbiz et al. discloses wherein on each face of the dice, an electromagnetic screen is disposed for limiting the direction in which the radio- identification tag is activated by an antenna (the game object can have a passive and active RFID tag to help determine an accurate reading, see [0079]).
As per claim 4, Maharbiz et al. discloses wherein the system further comprises a dice run comprising a plurality of antennas (see [0064], [0066] and [0078]).
As per claim 5, Maharbiz et al. discloses wherein the equipment comprises a plurality of cards, each card comprises at least two tags and a screen associated with a tag preventing the radio-identification tag that is associated therewith from being activated by an antenna of the board game management device when the card is disposed on a predetermined face.
As per claim 6, Maharbiz et al. discloses wherein the equipment comprises a plurality of pieces and in that each piece further comprises conductive elements to allow detection of the piece by capacitive effect on the screen of the board game management device (the game object can have a passive and active RFID tag to help determine an accurate reading, see [0064], [0066] and [0078]).
As per claim 7, Maharbiz et al. discloses wherein the board game management device detects the position of each player around the board game management device when the piece is placed in the vicinity of an antenna disposed at the periphery of the board game management device (see [0080] and [0103]). 
As per claim 8, Maharbiz et al. discloses wherein the board game management device detects each card placed by a player when it is placed in the zone in the vicinity of the antenna that detected the piece of the player (see [0064], [0066], [0078], [0080] and [0103]).
As per claim 9, Maharbiz et al. discloses wherein the means for displaying information for the players of the game displays messages to each player in a zone and an orientation corresponding to the detected position of the player (See [0107], [0122]).
As per claim 10, the instant claim is a method in which corresponds to the system of claim 1. Therefore, it is rejected for the reasons set forth above. 

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. Applicant argues that Maharbiz does not teach a plurality of antennas disposed at the periphery of the board game, the Examiner respectfully disagrees. Maharbiz discloses a plurality of sensors that can be placed anywhere on the game board: “Although all of the illustrations, FIG. 1A through 1F, show the sensors 125 of the game board 120 organized as a rectangular array of sensors 125, the sensors 125 are able to be arranged in any physical arrangement” (par. 69). The sensors can be placed at the perimeter of the game board. According to the broadest reasonable interpretation, placing sensors 125 on the outermost elements of the board (including the corner(s) of the board and its/their adjacent elements) reads on the claimed plurality of sensors on the periphery of the board. Each sensor comprises a RFID reader with associated antenna. Therefore, a plurality of antennas (sensors) are disposed at the periphery (perimeter) of the board game. 
Further, utilizing RFID game object tracking, the game objects are able to comprises one or more of a game board, dice, game pieces, or other types of objects used in association with playing a game as are well known in the art. Each of the game objects comprise a globally unique identifier and dynamic characteristic values associated with the unique identifier, stored in the memory, that define the characteristics /attributes of the corresponding game object when used in the game. Therefore, the claimed rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715